Title: To Alexander Hamilton from Philip Schuyler, 28 March 1802
From: Schuyler, Philip
To: Hamilton, Alexander


Albany March 28th. 1802
My Dear Sir
In a letter from Mrs. Church of tuesday last she mentions that my dear Eliza had been very much indisposed, but was better. as no mention is made of the disorder with which she has been afflicted, we apprehend that she has miscarryed, we are extremely anxious for further Accounts and pray they may be such as shall do away our apprehensions.
The Regents of the university have directed their chancellers to convey the lands at Lake George, Ti[c]onderoga and Crown point, formerly granted to the regents, and those to be granted at the present session of the Legislature, to The Trustees of Columbia College and Union College as tenants in Common in equal shares, as Also all the Arrears of rent due from the present Occupants, who hold the lands by lease for a term of years of which a few years are unexpired.
At Ty[c]onderoga and Crown point there are ferrys, which already are valuable and will normally become more so.
I believe It would be prudent for the trustees of both Colleges to appoint one or more Agents with power either to sell or lease the premises as may [be] deemed most Eligible.
At the next meeting of the regents I shall propose that the chancellers deed to the trustees be Entered of record in the office of the Secretary of state, and also to direct the treasurer of the board of regents to make out an Account of the Arrears, of rent due, and of the unexpired terms of the leases.
Kitty is at Rhynbeck, Mrs. Schuyler and myself both well, she unites with me in love to you, our Dear Eliza & the Children.
Adieu My Dear Sir   I am ever most Affectionately yours
Ph: Schuyler
Gen Hamilton
